Citation Nr: 1020955	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from September 
1965 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In August 2007, April 2008 and again in November 2008, the 
case was remanded for additional development.  The Board is 
also satisfied that there was substantial compliance with its 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
case has been returned to the Board and is ready for further 
review.  


FINDING OF FACT

A right knee disorder had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in- 
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the Veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, Veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions," Id. at (b)(1).

In this case, the Veteran served on active duty from 
September 1965 to August 1969.  The Veteran's September 1965 
entrance exam indicates that he had normal lower extremities, 
with no noted problems.  In January 1967, the Veteran sought 
in-service medical care for his right knee giving away and 
locking.  He reported having problems with his knee since the 
knee cap was broken when he was in the 6th grade.  There was 
no limitation in range of motion and no joint tenderness or 
swelling.  He was referred to the orthopedic clinic.  He 
stated at the consultation that he sustained a direct 
contusion to the right patella at age 12 and was told he had 
fractured it one year later.  He reported having no problems 
with the knee until the past four or five months when he had 
occasional instability and sensation of locking.  X-rays were 
reported to be normal.  There was full motion with no 
effusion tenderness or crepitus.  There was slight atrophy of 
the viscous medialis and no evidence of a fractured patella.  
The examiner found, possible hypertribe patella -a normal 
variant.  At separation in August 1969, no knee problems were 
noted or found on examination. 

Private records show that in June 1984, the Veteran reported 
having right knee pain on the medial side for approximately 
one year, and perhaps longer, with no known injury.  Flexion 
of the knee was to 100 degrees and there was tenderness along 
the postero-medial joint line.  There was also 1+ medial and 
lateral laxity.  The findings were, rule out medial meniscus 
injury, right knee, and possible strain of medial ligaments.  

The Veteran underwent a VA examination in September 2003.  
The examination focused on the left knee; however the 
examination showed mild varus deformity of the right knee.  
X-rays showed mild osteoarthritic changes especially in the 
medial compartment.   

The Veteran was examined by VA in September 2007.  The claims 
file was reviewed.  The Veteran reported his complaints and 
he was examined.  The pertinent findings were: history of 
right medial ligament strain (1984) status post injections; 
and bilateral changes of the knees.  The examiner opined that 
she could not determine if the Veteran's current arthritis or 
past right medial ligament strain are related to his knee 
condition in service without resorting to mere speculation.  

The Veteran was examined by VA in May 2008.  His claims file 
was reviewed.  The Veteran was examined.  The examiner noted 
that the Veteran was evaluated in 1967 for right knee pain 
and also noted the history of fracture of the right patella 
as a child.  The examiner reported that a fractured patella 
is likely to cause ongoing knee problems.  She stated that 
there were no further problems until 1984.  She concluded 
that his current degenerative changes of the right knee are 
less than likely related to his time in service.  This was 
based on the finding that the Veteran sustained a fracture in 
the 6th grade with normal X-rays in 1967, that he reported 
continuing problems since the injury and no evidence of 
treatment until 1984.  

The Veteran was examined by VA in October 2009.  The claims 
file was reviewed.  The Veteran's history was noted and he 
was examined.  The examiner stated that the right knee 
disorder did not clearly and unmistakably pre-exist service; 
that it is as more likely than not that the right knee 
disorder is directly related to service; and that it is not 
likely that the current right knee disorder is of post-
service onset and unrelated to service.  

Discussion

At the time of service entry, there is a presumption that the 
Veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a right knee disorder on objective 
examination. The examination was negative.  Thus, the Veteran 
is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition. 38 U.S.C.A. § 1153. Wagner v. 
Principi, 370 F.3d 1089 (2004).  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness. " 
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The 
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.

In this case, the service treatment records recorded a 
history of a preservice right knee injury.  In addition, 
post-service treatment records document the same history.  
The Board finds that the medical records are competent 
evidence that a right knee injury clearly and unmistakably 
preexisted service.  See Gahman v. West, 12 Vet. App. 406 
(1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a right knee injury existed 
prior to service entrance.  However, VAOPGCPREC 3-03 (July 
16, 2003), has established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that a defect or injury 
preexisted service.  Second, there must be clear and 
unmistakable evidence that the defect or injury was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

The remaining question is whether the evidence clearly and 
unmistakably demonstrates that the Veteran's right knee 
disorder was not aggravated by such service, and if not, 
whether entitlement to service connection on a direct basis 
is in order.  In this regard, the record contains a recent VA 
medical opinion that stated that no right knee disorder was 
aggravated by service.  No other opinions are of record that 
address aggravation of a pre-existing disorder.  Thus, as the 
only complete and therefore probative opinion of record 
regarding aggravation did not conclude that preexisting right 
knee disorder was aggravated during service, the Board will 
afford the Veteran the benefit of the doubt and conclude that 
the presumption of soundness has not been rebutted in this 
case.  

Having determined that the presumption of soundness has not 
been rebutted in this matter, the Board will now consider 
whether the evidence otherwise permits the establishment of 
service connection on a direct basis, and it is clear that 
there were complaints and findings with respect to the right 
knee during active service.  As well there is evidence of a 
current disorder and differing opinions regarding etiology.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board is not bound 
to accept any opinion (from a VA examiner, private physician, 
or other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

After weighing all the evidence, the Board finds that the VA 
examinations or May 2008 and October 2009 are sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, at 
492-93 (1995).  The opinions offered are supported by 
rationale and have probative value.  Both included a review 
of the claims file.  In addition, while the negative opinion 
in May 2008 against the claim is also based on a clearly 
stated rationale, the Board does not find the stated 
rationale to be any more persuasive that the rationale 
provided by the other examiner in October 2009 which supports 
the claim.  

Additionally, the Veteran is competent to attest to 
experiencing continuing right knee pain during and after 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

Therefore, when reviewing the evidence in its totality, the 
Board finds that the evidence in this claim is at the least 
in equipoise.  Therefore, the Board finds that it must give 
the Veteran the benefit of the doubt, and grant his claim for 
service connection for a right knee disorder on a direct 
basis.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for a right knee disorder is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


